Title: To George Washington from Major John Clark, Jr., 6 October 1777
From: Clark, John Jr.
To: Washington, George

 

Dear General
Red Lyon Uchland Township [Pa.] 6th October 1777 5 oClock P.M.

Cadwalader Jones a Quaker on whom I can rely, is just returned from Philadelphia, & informs me that about 2000 Hessians crossed the Schuylkill at the lower ferry Yesterday on their way towards Chester, that he was informed by Friends in the City at Yearly-meeting that Brigadier Agnew was killed & one or two other Generals mortally wounded, it was the current report in the City, that the Rebels had used the British Troops barbarously—several Quakers from the City say that upwards of two hundred Waggons came in before they left it, with wounded Soldiers—A few Days ago a number of Waggons went towards Chester, ’tis thought for Provisions—whether the Troops that crossed Yesterday went to escort them—or to establish a Post at Derby or Chester, to secure their retreat, I submit to your Wisdom—you may depend on this information—as my informants are Persons of Credit. I am [with] due respect Your Excellencys Most Obedt

Jno. Clark Junr


I thought it my duty to give you the earliest intelligence—The Enemy have suffered much The Spirits of the Citizens are depressed, & the Country elated.

